USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 3/22/2021

 

THE CITY OF NEW YORK

JAMES E. JOHNSON LAW DEPARTMENT Wiliam G. Rives
Corporation Counsel 100 CHURCH STREET Cell: (646) 581-8031
NEW YORK, NY 10007 wrives@law-nyc.gov

March 18, 2021

Via ECF

Honorable Analisa Torres
Daniel Patrick Moynihan
United States District Court
500 Pearl Street

New York, New York 10007

Re: S.C. etalv. N.Y.C. Dep’t of Educ., et al, 21-cv-1579 (AT)(SLC)
Dear Judge Torres:

I am an Assistant Corporation Counsel in the Office of the Corporation Counsel, James
E. Johnson, attorney for Defendant in the above-referenced action, wherein Plaintiffs seek
attorneys’ fees, costs, and expenses in relation to legal work on an administrative hearing under
the Individuals with Disabilities in Education Act, 20 U.S.C. § 1400 ef seg (“IDEA”), and for
this action.

I write to respectfully request a 60-day extension of Defendant’s time to respond to the
Complaint from March 23, 2021 to May 24, 2021. In addition, I am requesting that the initial
pretrial conference also be adjourned 60 days, from April 26, 2021 to June 26, 2021. This is
Defendant’s first request to extend these deadlines, and Plaintiffs’ counsel, Adam Dayan, Esq.,
has consented to the requested extension. I was recently assigned to this matter and received the
updated billing records from Plaintiffs’ counsel yesterday. I request this extension in order to
have sufficient time to review the relevant billing records and the underlying administrative
hearing record so that the parties may work towards resolution. It is our intention to work
expeditiously to resolve this matter without further burden to the court. I note that over the last
several years we have been able to resolve similar cases with Mr. Dayan without resort to court
intervention.
ce.

Case 1:21-cv-01579-AT Document 12 Filed 03/22/21 Page 2 of 2

Thank you for your consideration of these requests.
Respectfully submitted,

/s/
William G. Rives
Assistant Corporation Counsel

Via ECF

Adam Dayan

Law Offices of Adam Dayan, PLLC
222 Broadway, 19" Floor

New York, New York 10038
Attorney for Plaintiffs

GRANTED in part, DENIED in part. By April 23, 2021, Defendant shall answer or otherwise respond to the

complaint. The initial pretrial conference will be held as scheduled on April 26, 2021.

 

SO ORDERED.
Dated: March 22, 2021 O}-
New York, New York ANALISA TORRES

United States District Judge
